                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA,                     : Civil No. 1:19CV01171
               Plaintiff,                     :
                                              :
              v.                              :
                                              :
$20,295.00 in U.S. CURRENCY,                  :
                    Defendant.                :


                     VERIFIED COMPLAINT OF FORFEITURE

       NOW COMES Plaintiff, the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina, and

respectfully states as follows:

       1.     This is a civil action in rem brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(A) for the forfeiture of the aforesaid defendant property which was involved in

one or more transactions or attempted transactions in violation of 18 U.S.C. §§ 1956 and/or

1957, or is traceable to such property.

       2.     This action is also brought to enforce the provisions of 18 U.S.C. §

981(a)(1)(C) for the forfeiture of the aforesaid defendant property which constitutes or was

derived from proceeds traceable to an offense constituting specified unlawful activity

as defined in 18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, specifically

violations of 18 U.S.C. §§ 1955, 1956, and/or 1957.

       3.     The defendant property is $20,295.00 in U.S. Currency, which was seized on

May 3, 2019, in Rural Hall, North Carolina, while located within the jurisdiction of this




            Case 1:19-cv-01171 Document 1 Filed 11/29/19 Page 1 of 4
Court, and has been deposited to the U.S. Customs and Border Protection Customs

Suspense Account.

       4.     Plaintiff brings this action in rem in its own right to forfeit and condemn the

defendant property.    This Court has jurisdiction over an action commenced by the United

States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C. § 1355(a).

       5.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395,

because the defendant property was seized while located in the jurisdiction of this Court,

or one or more of the acts giving rise to forfeiture occurred in this district.

       6.     Upon the filing of this complaint, Plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will execute

upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

       7.     The facts and circumstances supporting the seizure and forfeiture of the

defendant property are contained in Exhibit A, attached hereto and wholly incorporated

herein by reference.

       WHEREFORE, the United States of America prays that process of a Warrant for

Arrest and Notice In Rem be issued for the arrest of the defendant property; that due notice

be given to all parties to appear and show cause why the forfeiture should not be decreed;

that judgment be entered declaring the defendant property be forfeited to the United States

of America for disposition according to law; and that the United States of America be

granted such other relief as this Court may deem just and proper, together with the costs

and disbursements of this action.




             Case 1:19-cv-01171 Document 1 Filed 11/29/19 Page 2 of 4
This the 29th day of November, 2019.

                                   Respectfully submitted,

                                   MATTHEW G.T. MARTIN
                                   United States Attorney


                                   /s/ Lynne P. Klauer
                                   Lynne P. Klauer
                                   Assistant United States Attorney
                                   NCSB #13815
                                   101 S. Edgeworth Street, 4th Floor
                                   Greensboro, NC 27401
                                   Phone: (336) 333-5351
                                   Email: lynne.klauer@usdoj.gov




     Case 1:19-cv-01171 Document 1 Filed 11/29/19 Page 3 of 4
                                   VERIFICATION

      Pursuant to 28 U.S.C. $ 1746, I verifr under penalty of perjury under the laws   of

the United States of Amerioa., that the contents of the foregoing Complaint are true and

correct to the best of my knowledge, information and belief.




                                             Michael B. Hudak
                                             Task Force Officer
                                             U.S. Immigration and Customs Enforcement
                                             Homeland Security Investigations




            Case 1:19-cv-01171 Document 1 Filed 11/29/19 Page 4 of 4
                                      DECLARATION

         I, Michael B. Hudak, having been duly sworn, do hereby depose and state:

         1.     I am a Sergeant with the Forsyth County Sherifls Office and have been            so

employed for approximately 10 years.        I   am also a Task Force Officer (TFO) for the

Department of Homeland Security (DHS), Immigration and Customs Enforcement (ICE),

Homeland Security Investigations (HSI). I am currently assigned to the HSI Winston-Salern,

North Carolina, as a full time TFO. I have been a full time TFO for seven months and have

been a part time TFO for several years.

         2.     This Declaration is made in support of a Verified Complaint for Forfeiture        of

$20,295.00 in U.S. Currency seized from Gurtej SINGH in Rural Hall, North Carolina on

May3,2019.

         3.     The facts and circumstances set forth in this declaration are based upon the

declarant's personal knowledge of the investigation   as   well   as   information provided to me by

other law enforcement officers involved in this investigation.

         4.     In January 2019, North Carolina Alcohol Law Enforcement (NCALE) received

a   complaint alleging the Pic and Go 3, located at 6940 Broad Sheet, Rural Hall, NC 27045,

was operating and keeping illegal gaming machines at the location. The letter explained that

Gurtej SINGH and his wife were operating illegal poker machines without paying taxes and

sending profits to a foreign country two to three times a month. pic and Go 3 is the business

name used by C&D Forsyth, lnc., for the Broad Street store.




                                                                                                A



              Case 1:19-cv-01171 Document 1-1 Filed 11/29/19 Page 1 of 7
       5.     Officers with NCALE began investigating the claim on January 24,2019.

Gurtej SINGH is the President of C&D Forsyth, Inc., DBA Pic and Go 3. C&D Forsyft,Inc.

filed Articles oflncorporation with the North Carolina Secretary of State on April 18, 2008.

According to its Annual Reports, C&D Forsyth, [nc.'s nature of business is described            as


"Convenience Store/Gas Station."

       6.     On April 25,2019, NCALE Special Agent In-Charge (SAC) C. Poole and

Special Agent (SA)   A. Singleton   entered C&D Forsyth, Inc., DBA Pic and Go 3 in an

undercover capacity and observed six (6) electronic video gaming slot machines in a back

room. Each machine had an electonic display screen with     a   bill receiver   on the front of the

cabinet. SAC Poole and SA Singleton each played separate gaming machines. SA Singleton

chose to end game play and pressed the ticket button on the front   ofthe machine to cash out,

but nothing printed. SA Singleton walked to the point ofsale area where the owner, Gurtej

SINGH, was packing up to leave. SA Singleton asked SINGH how to cash out. SINGH

replied with, "You have to press the ticket button   twice." SA Singleton went back to the

machine and pressed the ticket button again. SA Singleton then took the ticket that printed

out and presented it to the white female behind the point of sale area. The female employee

took the ticket and walked into a back room where SA Singleton could hear a cash register

opening. The employee then walked back to the front and handed SA singleton $19.00 in

u.s. currency. sAC Poole then chose to end game play and took the voucher to the point of

sale area and handed it to a female employee. The employee took the receipt, viewed it, then




            Case 1:19-cv-01171 Document 1-1 Filed 11/29/19 Page 2 of 7
walked to a back room behind the point of sale area. SAC Poole could hear a cash register

open. The female employee then retumed and paid SAC Poole $90.00 in U.S. currency.

SAC Poole then asked the employee what was the largest payout she had made and she said,

*$1,200.00." Both SAC Poole and SA Singleton determined there to be no skill or dexterity

involved to play the video slot games. The symbols were matched randomly or by chance.

The undercover agents determined that      c&D Forsl'th, Inc., DBA Pic and Go 3 was operating

illegal slot machines as defined by NCGS 14-306, and the games were not used for

amusement. SAC Poole and SA Singleton observed Gurtej SINGH (president of C&D

Forsyttr, Inc.) inside the business on this date.

       7   .     On May   l,   2019, SA Jason Hinson and SA Amber Singleton entered C&D

Forsyth, Inc., DBA Pic and Go 3 in an undercover capacity. Both SA's observed six (6)

electronic video gaming slot machines inside the back room    as   previously noted. The agents

paid U.S. currency as credits to activate the machines where they were awarded and

subhacted credits valued at U.S. currency levels based on the displayed gaming payout chart

and credits bet during their    play. Both SAs Hinson and Singleton ended game play and took

their vouchers to the point of sale area. SA Hinson handed the voucher to the female

employee, who viewed it then walked to a back room behind the point of sale area. SA

Hinson could hear a cash register open, then the female employee retumed with $30.00 for

SA Hinson's winnings. SA Singleton's voucher was then tumed over to the female

employee. The employee walked into the back room where SA Singleton could hear           a cash




                                                J




               Case 1:19-cv-01171 Document 1-1 Filed 11/29/19 Page 3 of 7
register opening and then returned with $30.00 for SA Singleton's winnings. Both agents

found that the games were games of chance as they were randomly determined by the video

gaming machine and not dependent on the skill or dexterity of the player. Both agents were

paid in U.S. currency for their winnings by an employee of C&D Forsyth, lnc., DBA Pic and

Go 3, thus determining the location as operating illegal slot machines.

       8.        The back room which housed the six (6) video gaming machines was a room

with no clock or time keeping device in public view, and no windows. Based on my training

and experience, I am aware that this is common practice accepted by casinos in order to keep

players in a state ofhyperfocus. By not allowing daylight or time, players lose track of time

and play the gaming machines for longer periods of    time. An ATM machine is also located

near the front door   ofthe location, which allows patrons   easy access to currency in order to


continue play.

       9.        OnMay 2,2019, SAC Poole submitted and was subsequently granted         a   North

Carolina State Search Warrant for C&D Forsyttr, Inc., DBA Pic and Go 3, 6940 Broad Street,

Rural Hall,   NC 27045.

       10.       On May 3, 2019, agents with NCALE executed the search warrant at the target

Iocation. Six gaming machines and a total of $20,295.00 in U.S. Cunency were seized. The

currency seized consisted of the following: $9,316.00 from within the six (6) video gaming

machines, $4,000.00 from a black cardboard box located in the office behind the point ofsale

area, $300.00 from a key box located in the office behind the point ofsale are4 $238.00 from




              Case 1:19-cv-01171 Document 1-1 Filed 11/29/19 Page 4 of 7
a   black bank bag located in the office behind the point of sale area, $552.00 from within a

folder labeled'?oker Report" in a filing cabinet located in the office behind the point of sale

area $141.00 from the main cash register in the point of sale area" $1,179.00 from a cash

register located in the office behind the point of sale are4 $1,359.00 from a safe located

undemeath the main cash register in the point of sale are4 and $3,210.00 from the ATM

located near the front door.       A "ledger"   was located which displayed months, years, and

amou:ts of monies, covering the period oftime from January 2015 through May 2017. The

top of the ledger is labeled, "Send to India." The total at the bottom of the "ledger" of the

dollar amounts reads "2500628.60."

         I   l.     Gurtej SINGH was present during the execution ofthe search wan'ant and was

interviewed by SAC Poole. SINGH admitted to operating the machines at that location for

the past 5 years and admitted that the machines are pay to play and the machines determine

the results of the player's game. SINGH stated that          tle profits from the machines   are

comingled into a bank account held by the business. According to SINGH, the store makes a

net   profit of approximately $60,000.00 per year and the video slot machines make a net profit

of $1,500.00 per year, for the last five years. Based on SINGH's statements during the

interview, the store's net profits for a period offive years were approximately $300,000.00,

with $90,000.00 of that amount being net profits made from the video gaming machines.

This would equate to approximately 30% of the net profits for the business being derived

from illegal gambling.



                                                  5




                  Case 1:19-cv-01171 Document 1-1 Filed 11/29/19 Page 5 of 7
           12.      On May 7,2019, North Carolina State Arrest Warrants were obtained for

Gurtej SINGH and his wife, Davinder Kaur, Vice-President of C&D Forsyth, Inc., DBA Pic

and Go 3.

           1   3.   HSI adopted the seizure of the $20,295.00 in U.S. Currency. On May 6, 2019,

the currency was converted to a cashier's check made payable to U.S. Customs and Border

Protection. On May 7,2019, your declarant and HSI SA D. Carter took custody of the

$20,,295.00 in U.S. Currency and deposited the check into the Treasury Suspense Account.

          14.       CBP initiated administrative forfeiture proceedings ofthe $20,295.00 and sent

notice to SINGH on June 20,2019. On July 2, 2019, CBP received a claim to the currency

from SINGH.

                                          CONCLUSION

          15. Based on the foregoing, your declarant submits there is probable cause to believe

that Gurtej SINGH has conducted an illegal gambling operation, in violation of Title 18,

United States Code, Section 1955. Furthermore, Gurtej SINGH, as President of C&D

Forsyth, Inc., DBA Pic and Go 3, has conducted or caused to be conducted a money

laundering scheme to promote the carrying on of specified unlawful activity, and to conceal

or disguise the nature, location, source, ownership or control ofthe fi.rnds, all in violation   of
Title   I 8,   United States Code, Sections 1956 (money laundering), and the $20,295.00 in U.S.

Currency seized on May 3,2019 is therefore subject to seizure and forfeiture to the United




                                                  6




                 Case 1:19-cv-01171 Document 1-1 Filed 11/29/19 Page 6 of 7
States pursuart to   Title   18, United States Code, Section   981(aXlXA) and (C) and Title 18'

United States Code, Section 1955(d).

      This the   _      day of November, 2019.




                                              Michael B. Hudak
                                              Task Force Officer
                                              U.S. Immigration and Customs Enforcement
                                              Homeland Security Investigations




                                                 7




           Case 1:19-cv-01171 Document 1-1 Filed 11/29/19 Page 7 of 7
